Citation Nr: 0213684	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  96-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

The propriety of the initial noncompensable rating for 
chronic low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  In 
July 1995, the RO denied the veteran's claim for service 
connection for foot fungus.  In a December 1995 rating 
action, the RO denied the veteran's application to reopen a 
claim of entitlement to service connection for herniated 
nucleus pulposus of the L5-S1 areas of the spine.  The 
veteran filed a notice of disagreement and a Substantive 
Appeal in regard to both determinations, respectively.  The 
RO subsequently granted service connection for tinea pedis 
with onychomycosis and assigned an initial noncompensable 
rating.

In a rating action dated in February 1997, the RO reopened 
the veteran's claim for service connection for a back 
disability and granted service connection for chronic low 
back strain.  A noncompensable evaluation was assigned that 
became effective in August 1995.  The veteran disagreed with 
the initial rating assigned and perfected his appeal.  
Therefore, the Board has recharacterized the issue as 
involving the propriety of the initial evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Inasmuch as the veteran is presumed to seek the maximum 
available benefit for his disabilities, his claim for a 
higher evaluation remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In July 2000, the veteran had travel Board hearing at the RO 
before the undersigned Member of the board.  In November 
2000, the Board remanded the claim for further development.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's chronic low back strain is manifested by 
minimal to mild symptoms consisting of early morning 
stiffness and discomfort associated with prolonged sitting 
down.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
chronic low back strain have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claims, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this decision that 
the VCAA and the implementing regulations are applicable to 
the issues decided herein.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that all development required under the 
VCAA and the implementing regulations have been completed.  
In this regard, the Board notes that the veteran was sent a 
letter in October 2001 explaining the evidence needed for the 
veteran to prevail on his claim, the evidence that the RO had 
obtained, and requested that the veteran provide the 
information needed to obtain any other pertinent evidence not 
currently of record.  

Factual Background

The veteran's service medical records indicate that he was 
treated for back pain in 1968 and 1970.  A discharge 
examination in June 1970 noted that the veteran was diagnosed 
with back strain in 1970 and a spine examination was normal.  
A VA examination in March 1971 diagnosed thoracic strain.  

Post-service medical evidence shows that the veteran was seen 
for complaints of low back pain from November 1971 to June 
1972.  In June 1986, while the veteran was being seen for 
another condition, he complained of a history of low back 
pain since he was a paratrooper in service.  In June 1991, 
the veteran complained of low back pain since service.  

A VA medical record in November 1993 indicated that the 
veteran noted a history of low back pain for about a year 
with an acute exacerbation that month.  The diagnosis was low 
back pain.  The veteran underwent laminectomy for a herniated 
nucleus pulposus of L5-S1 in July 1995.  

The veteran's application to reopen a claim for service 
connection for herniated nucleus pulposus of the L5-S1 was 
granted in February 1997.  Accordingly, he was granted 
service connection for chronic low back strain.  The RO, 
however, determined that the low back strain was separate and 
distinct from the veteran's postoperative herniated disc 
disorder.  In that connection, the RO held that the herniated 
disc disorder was not shown in service and that the medical 
evidence did not relate the disability to service.  The 
veteran was informed of the RO determination.  In April 1997, 
the veteran disagreed with the noncompensable evaluation for 
his low back strain.  

In September 1998, a fee basis examination was conducted.  
The examiner indicated that no medical records were available 
for review.  Subjective complaints included loss of sensation 
in the left leg, primarily numbness in the lateral aspect of 
the foot and leg weakness resulting from prolonged use of the 
back.  The physical examination revealed, in pertinent part, 
that the veteran's gait was normal, that his heel and toe 
walk were accomplished without difficulty, that there was no 
tenderness to palpation, that there was no evidence of muscle 
spasm in the back, and that the veteran could walk and could 
get on and off the examining table without difficulty.  There 
was some limitation of motion of the lumbar spine.  There was 
no particular tenderness or increased symptoms on extension 
of the back, no stepoff of the dorsal processes, and no pain 
over the sciatic notches or the greater trochanters.  It was 
noted that X-rays of the lumbar spine revealed a 
hemilaminectomy of the L5-S1 space, normal lumbosacral 
joints, evidence of arthritic changes at the L5-S1 facet 
joints of the lumbar spine, narrowing of the L5-S1 disc space 
with mild traction osteophytes of the lower body of the L5 
and superior border of the sacrum, overriding in the facet 
joints with osteoarthritis of the facet joints.  The examiner 
indicated that there were no particular arthritic changes of 
the lumbar spine.  The diagnoses included chronic lumbar 
strain, laminotomy service related, status post laminotomy 
and excision of herniated nucleus pulposus, L5-S-1 with 
residual degenerative arthritis of the L5 interspace and the 
L5-S1 facet joints, non service related.  The examiner opined 
that the veteran's symptoms are primarily related to his 
lumbosacral disc surgery and associated arthritis.

The veteran testified at the July 2000 hearing that the 
symptoms associated with his service-connected low back 
disability are more disabling than currently evaluated.  
Specifically, the veteran stated that many of his physical 
activities are limited because of his back disability.  For 
instance, he cannot run, lie in the prone position, or lift 
heavy objects.  The veteran also reported that he experienced 
constant low back pain, limitation of motion, numbness, 
weakness, muscle spasms, stiffness, inability to lift.  The 
veteran maintains that the surgery performed in 1995 has 
improved the condition somewhat but he still suffers from the 
service-connected condition.  At the hearing, it was also 
contended that the September 1998 examination contained 
several discrepancies and that the examination was not 
adequate for rating purposes.  The Board notes that the 
examination did not adequately provide a distinction between 
the pathology associated with the service-connected chronic 
low back strain and the non service-connected back 
disability.  The examiner also reported contradictory 
assessments: on the one hand he indicated that the veteran 
had a laminectomy that was service related, but indicated 
that the status post laminotomy and excision of herniated 
nucleus pulposus, L5-S-1 was not related to service.  In 
addition, the examiner did not review the veteran's claims 
file prior to conducting the examination.

In October 2001, a fee basis examination (the most current) 
was conducted.  It was noted that the veteran has not worked 
regularly since 1991, although he worked as a customer 
service representative from April to June of last year.  The 
veteran reported no specific incident from service but did 
note that he made frequent parachute jumps with 70 pounds 
worth of equipment and he always had back pain after these 
jumps.  He stated that he did not have any leg pain at the 
time.  After separation from service, the veteran noted that 
he continued to have on and off stiffness in his low back, 
particularly in the morning.  He occasionally sought 
treatment for the condition and was given aspirin.  He did 
not lose any time from work.  In 1995, the veteran began to 
develop pain in his left leg.  He underwent laminectomy in 
July 1995.  According to the veteran, this procedure markedly 
reduced his leg pain; he was having no back pain at the time.  
Currently, his left leg will cramp up from time to time and 
he has some numbness over the lateral aspect of the foot.  
The veteran complained of stiffness and soreness in the 
morning.  

Examination noted that the veteran gets on and off the 
examination table satisfactorily.  His gait is normal.  The 
range of motion of the lumbar spine was 60 degrees flexion, 
zero degrees extension, less than 5 degrees lateral bending 
bilaterally, and 30 degrees rotation bilaterally.  The 
examiner stated that dorsolumbar range of motion is limited 
by pain and fatigability at the limits of motion with pain 
being the major limiting factor.  There was no weakness, lack 
of endurance, and incoordination on movement of the lumbar 
spine.  Sitting and supine straight leg raising is 90 
degrees.  The veteran had diminished sensation to light touch 
along the lateral border of the left calf and foot.  He had 
slight weakness of the left calf group, 4/5.  Deep tendon 
reflexes were unobtainable.  An x-ray study of the lumbar 
spine showed evidence of left L5-S1 laminectomy, degenerative 
arthritis and degenerative disc disease of L5-S1.  The 
diagnoses were chronic lumbar strain, service connected; left 
L5-S1 herniated disk, status post laminectomy and diskectomy, 
nonservice connected.

The examiner noted that the residuals of the service-
connected low back strain was minimal to mild consisting of 
early morning stiffness and discomfort associated with 
prolonged sitting down.  The examiner stated that the 
veteran's herniated nucleus pulposus occurred in 1995 without 
any back pain and that the veteran never had any leg pain 
associated with his service-connected condition until 1995.  
The examiner concluded that the veteran's herniated nucleus 
pulposus was, therefore, not related to the veteran's 
service-connected low back strain.  The examiner attributed 
the veteran's limitation of motion, pain, weakness and loss 
of sensation to his nonservice-connected herniated nucleus 
pulposus.  The examiner also stated that the veteran has no 
flare-ups.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also where the 
anatomical localization and symptomatology are closely 
analogous.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board cannot render an informed decision concerning the 
level of disability caused by the veteran's service-connected 
thoracic spine disability in the absence of specific medical 
information regarding coexisting non service-connected 
disabilities.  Cf. Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor and that such manifestations be attributed to the 
service-connected disability.  In this case, however, there 
is medical evidence of record which clearly delineates the 
veteran's service- connected low back strain from his 
nonservice-connected herniated nucleus pulposus.  The 
examiner who conducted the most recent fee basis examination 
clearly stated that the symptomatology attributed to his 
service-connected low back strain was minimal to mild 
consisting of early morning stiffness and discomfort 
associated with prolonged sitting down.  

The RO concluded that the veteran's back disability was zero 
percent disabling under Diagnostic Code 5295, for lumbosacral 
strain.  Under Diagnostic Code 5295 (lumbosacral strain), 
where there are slight symptoms only, a noncompensable 
evaluation is provided.  Where there is characteristic pain 
on motion, a 10 percent evaluation is provided.  Where there 
are muscle spasms on extreme forward bending, with loss of 
lateral motion unilaterally in a standing position, a 20 
percent evaluation is provided.  Where there are severe 
symptoms with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

As previously noted the symptomatology attributed to the 
veteran's service-connected low back strain, early morning 
stiffness and discomfort associated with prolonged sitting 
down are slight and therefore, an initial compensable rating 
is not warranted.  

The Board has considered the question of whether greater 
functional limitation (through weakness, fatigability, or 
incoordination) is likely to result with pain on use or 
during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In this case, there is an 
absolute lack of any evidence to show additional functional 
limitation based on the service-connected condition.  The 
Board notes that the examiner who conducted the most recent 
fee basis examination attributed the veteran's pain and 
limitation of motion to his nonservice-connected herniated 
nucleus pulposus.  Therefore, a higher rating for the 
veteran's service-connected low back strain based on 
additional functional limitation is not warranted.  

The preponderance of the evidence is against the claim for an 
increased initial rating for service-connected chronic low 
back strain.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an increased initial rating for chronic low 
back strain is denied.  



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

